Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , is a DIV of 16/912,572 which is a DIV of 16/009,046 and claims 1-20 are pending.

Election/Restrictions
Applicant's election with traverse of Species II (FIGs. 4A-4B) in the reply filed on 10/19/21 is acknowledged.  The traversal is on the ground(s) that the examination of species I-V would not be a serious burden on the Examiner.  This is not found persuasive because each of the various disclosed species define mutually exclusive characteristic of a magnetic recording head with a “heavy metal layer” as evidenced by the representation of each species with a different set of figures, and description.  A search for one of these mutually exclusive characteristics is not coextensive with a search for other mutually exclusive characteristics and therefore searching for all mutually exclusive characteristics could not be done without serious burden to the Examiner.  
The Examiner further notes that claims 13 & 14 fail to read on the elected embodiment, since Species II (FIGs. 4A-4B), does not encompass “a trailing shield hot seed layer coupled to the trailing shield,” (claim 13) nor “wherein the heavy metal layer is in contact with the trailing shield hot seed layer.” (claim 14) (Emphasis added).  As such, claims 13 & 14 are also withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 13 & 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking 10/19/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9 and 20 are directed to a “magnetic media device” which does not further limit the “magnetic recording head” from which it depends from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8-12, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. (a) Claim 1 (and similarly for claim 10) recites “a heavy metal layer” which language is considered to be misdescriptive and/or indefinite as “heavy metal” has not been defined sufficiently thus far in the claim(s) as to ascertain a recognized meaning for a “heavy metal” to those skilled in the art.  Claims 2, 4-6, 8-9, 11-12 & 16-20 inherit the indefiniteness of claims 1 & 10, and are rejected under the same grounds.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 8-12, 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a heavy metal layer “comprising of a material selected from the group consisting of beta phase Tantalum, beta phase tungsten, and platinum” (see para [0030]), does not reasonably provide enablement for every “heavy metal” material known.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. More specifically, claims 7 & 15 each define the .

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 7, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koui (USPGPUB 2015/0310881).  As per claim 1, Koui, as shown in at least FIGs. 2-4, discloses a magnetic recording head 200, comprising: a main pole 206; a trailing shield 208; and a heavy metal layer 2 (FIG. 3; para [0058]) disposed between the main pole 206 and the trailing shield 208, wherein the heavy metal layer 2 is in contact with the main pole 206 (FIG.  206 (FIG. 3), wherein the heavy metal layer 2 has a first surface at a media facing surface, e.g., bottom surface closest to the spin injection layer 10 (FIG. 4), and the main pole has a first surface at the media facing surface, adjacent to and in contact with the first surface of the heavy metal layer 2 as described above, wherein a width of the first surface of the heavy metal layer 2 is substantially the same as the width of the first surface of the main pole 206.
As per claim 2, Koui is further considered to teach wherein the heavy metal layer has a second surface opposite the first surface, e.g., the surface in parallel to the first surface and closest to the insulation layer 12 (FIG. 4), wherein a width of the second surface of the heavy metal layer is “substantially” greater than the width of the first surface of the heavy metal layer (FIG. 4), in so far as “substantially” has been put into context thus far in the claims.

With respect to claim 6, Koui is further considered to teach wherein the heavy metal layer 2 has a thickness ranging from about 5 nm to less than about 20 nm, e.g., 0.5nm to 10nm (see para [0061]).
With respect to claim 7, Koui is further considered to teach wherein the heavy metal layer 2 comprises a material selected from the group consisting of beta phase Tantalum, beta phase tungsten, and platinum, e.g., platinum (Pt) (see para [0060]).
With respect to claim 9, Koui is further considered to teach a magnetic media device 500 (FIG. 1; para [0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koui in view of Takahashi et al. (USPGPUB 2017/0309301)(hereinafter “Takahashi”).  For a description of , 
Takahashi discloses a magnetic head with a STO 10 which realized write gaps of approximately 15-40 nm (see para [0087]).  It is noted also that the trend in the art is to reduce the thickness of write gaps, to therefore provide higher capacities for media, and therefore, from the teachings from Takahashi, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided a write gap of “less than 20nm” to the device of Koui, for the purpose of providing a high capacity write head, as suggested by Takahashi, and the trend in the art to decrease write gaps.
Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in claim 5 is considered to be within the level of ordinary skill in the art.
Additionally, the law is replete with cases in which the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, e.g., in this case, the write gap thickness dimension, patentability cannot be found.
	It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range(s); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions; see Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claim 10, 15, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,049,512. Although the claim(s) at issue are not identical, they are not patentably distinct from each other.
Claim 4 of the Patent recites: “A magnetic recording head, comprising: a main pole; a trailing shield; an intermediate layer disposed between the main pole and the trailing shield, wherein the intermediate layer is in contact with the main pole; and a heavy metal layer in contact with the intermediate layer, the heavy metal layer comprising a material selected from the group consisting of beta phase tantalum, beta phase tungsten, and platinum, wherein a shape of the intermediate layer is the same as a shape of the heavy metal layer.”
Claim 10 of the instant application recites: “A magnetic recording head, comprising: a main pole; a trailing shield; an intermediate layer disposed between the main pole and the trailing shield, wherein the intermediate layer is in contact with the main pole; and a heavy metal layer in contact with the intermediate layer, wherein a shape of the intermediate layer is the same as a shape of the heavy metal layer, wherein the heavy metal layer has a rectangular shape or an isosceles trapezoidal shape.”
The differences in the two claims have been highlighted in bolded and italicized text.
The Patent claim is different than the instant claim as to the shape of the heavy metal layer not being identified as having “a rectangular shape or an isosceles trapezoidal shape.”  Lacking any unobvious or unexpected results, defining the heavy metal layer of the Patent to have been either In re Rose, 105 USPQ 237 (CCPA 1955) and In re Dailey, 149 USPQ 47 (CCPA 1976), appropriately, regarding changes in size or form/shape of an element, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
January 20, 2022